DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              OMAR BAILEY,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2677

                              [June 10, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 14-005351CF10A.

   Susanne K. Sichta and Richard A. Sichta of The Sichta Firm, LLC,
Jacksonville, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.